DETAILED ACTION
	This office action is in response to applicant’s remarks filed on September 7, 2022 in application 17/205,656. 
	Claims 1-20 are presented for examination. 
(IDS) submitted on March 18, 2021 and October 7, 2021 were acknowledged. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed September 7, 2022 have been fully considered but they are not persuasive. 
Applicant stated that Ehrlich memory hierarchy is not state memory, configured to store a state as claimed.  Examiner disagreed.  A state memory any memory that holds a state.   Ehrlich teach of each level of the memory hierarchy L1 and L2 CCR captures local cache information.   The local cache access information could be equated to a state information.   The claim does not further defined what a state is stored in the memory.
Second, applicant stated that data generation unit is not the same as Ehrlich dummy transaction generated by processor.   Examiner disagreed.   The data generation unit in its broadest reasonable interpretation is anything that can generate data, either by computations or even a pass through.   Ehrlich teach the dummy transaction is being generated. 
Third, applicant stated that the bus interface unit selectively couple the core to the plurality of bus contact is not the same as Ehrlich constant coupling the memory to both the system bus and peripheral bus.   Examiner disagreed.   Ehrlich teach in a debug mode, the debugger executes and probe accesses each of the CRRs (memory).    In normal mode, the debugger is not executing or have access to system peripherals. 
For these reasons, the rejections are maintained. 

Allowable Subject Matter
Claims 3-11 and 14-20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ehrlich et al. (US 2012/0173825). 
In regard to claim 1, Ehrlich et al. teach a central processing unit, comprising: 
a core (processor core, para. 15); 
a state memory (memory hierarchy, para. 15), configured to store a state;
a plurality of bus contacts (each component is couple to the processor core via both a system bus and via a peripheral bus, para. 15);
a data generation unit (dummy transaction generated by processor and/or triggered by debugger, para. 36, fig. 5); and
a bus interface unit, coupled to the core and the state memory, wherein the bus interface unit is configured to selectively couple the core to the plurality of bus contacts or the data generation unit according to the state (each component is couple to the processor core via both a system bus (for standard data operation) and via a peripheral bus (for configuration and debug operation), para. 15).

In regard to claim 2, Ehrlich et al. teach the central processing unit according to claim 1, wherein when the state shows a normal state, the bus interface unit couples the core to the plurality of bus contacts; and when the state shows an intervening state, the bus interface unit couples the core to the data generation unit (each component is couple to the processor core via both a system bus (for standard data operation) and via a peripheral bus (for configuration and debug operation), para. 15).

In regard to claim 12, Ehrlich et al. teach a central processing unit, comprising:
a plurality of cores (one or more processor cores, para. 15);
a state memory (memory hierarchy, para. 15), configured to store a state;
a plurality of bus contacts (each component is couple to the processor core via both a system bus and via a peripheral bus, para. 15);
a data generation unit (dummy transaction generated by processor and/or triggered by debugger, para. 36, fig. 5); and
a bus interface unit, coupled to the cores and the state memory, wherein the bus interface unit is configured to selectively couple one of the plurality of cores to the plurality of bus contacts or the data generation unit according to the state (each component is couple to the processor core via both a system bus (for standard data operation) and via a peripheral bus (for configuration and debug operation), para. 15).

In regard to claim 13, Ehrlich et al. teach the central processing unit according to claim 12, wherein when the state shows a normal state, the bus interface unit couples the core to the plurality of bus contacts; and when the state shows an intervening state, the bus interface unit couples the core to the data generation unit (each component is couple to the processor core via both a system bus (for standard data operation) and via a peripheral bus (for configuration and debug operation), para. 15).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Matsuoka et al. (US 2008/0256288) debug mode
Tanaka et al. (US 2003/0115528) debug mode
Gwilt et al. (US 6,532,553) debug mode and debug data generation instruction 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN TRUONG whose telephone number is 408-918-7552.  The examiner can normally be reached on 10AM-6PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Loan L.T. Truong/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        Loan.truong@uspto.gov